            Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 1 of 4




 1                                                         HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   ORLANDO WRIGHT,                                   NO. C18-399 RSL
10                              Plaintiff,             STIPULATED [PROPOSED]
                                                       JUDGMENT
11          v.
12   WASHINGTON STATE                                  NOTING DATE: JULY 12, 2019
     DEPARTMENT OF CORRECTIONS,
13                                                     [CLERK’S ACTION REQUIRED]
                                Defendant.
14

15                                       JUDGMENT SUMMARY
16    Judgment Creditor:                           Orlando Wright
17    Judgment Creditor’s Attorney:                Tiffany Cartwright
18    Judgment Debtor:                             Washington State Department of Corrections
19    Judgment Amount:                             $50,000.00
20    Pre-Judgment Interest:                       $0.00
21    Post-Judgment Interest:                      $0.00
22    Attorneys’ Fees (42 U.S.C. § 1988):          $84,311.93
23    Costs (42 U.S.C. § 1988):                    $15,688.07
24

25          THIS MATTER HAS COME ON regularly before the Court for entry of Judgment

26   against Defendant Washington State Department of Corrections based upon the stipulation of


       STIPULATED [PROPOSED] JUDGMENT              1                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
       (C18-399 RSL)                                                     800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
                                                                                (206) 464-7352
              Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 2 of 4




 1   the parties. Plaintiff Orlando Wright, by and through his counsel, and Defendant Washington
 2   State Department of Corrections, by and through its counsel, have made a stipulation pursuant
 3   to RCW 4.92.150, without any admission of liability, settling and compromising this action
 4   against the Defendant and allowing for dismissal of this action, in its entirety, with prejudice.
 5            HAVING CONSIDERED the pleadings and files in this case, including the
 6   representations of counsel made through their signatures below, and being otherwise fully
 7   advised in this matter,
 8            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
 9            1.    Plaintiff Orlando Wright shall have Judgment against Defendant Washington
10   State Department of Corrections for the total sum of FIFTY THOUSAND AND NO/100
11   DOLLARS ($50,000.00);
12            2.    Plaintiff Orlando Wright shall not receive pre-judgment interest or post-judgment
13   interest;
14            3.    Plaintiff Orlando Wright’s counsel of record are awarded a total sum of EIGHTY-
15   FOUR THOUSAND THREE HUNDRED ELEVEN AND 93/100 DOLLARS ($84,311.93) as
16   attorneys’ fees; and
17            4.    Plaintiff Orlando Wright’s counsel of record are awarded a total sum of FIFTEEN
18   THOUSAND SIX HUNDRED EIGHTY-EIGHT AND 07/100 DOLLARS ($15,688.07) as
19   costs.
20            DATED THIS _____ day of __________________, 2019.
21

22
                                                   ROBERT S. LASNIK
23                                                 United States District Judge
24

25
26


       STIPULATED [PROPOSED] JUDGMENT                   2                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       (C18-399 RSL)                                                          800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7352
           Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 3 of 4




 1         DATED THIS 12th day of July, 2019.
 2   Stipulated to and Jointly Presented By:
 3   ROBERT W. FERGUSON                         MACDONALD HOAGUE & BAYLESS
     Attorney General
 4

 5    s/ Scott M. Barbara                        s/ Tiffany Cartwright
     SCOTT M. BARBARA, WSBA #20885              TIFFANY CARTWRIGHT, WSBA #43564
 6   Assistant Attorney General                 DAVID WHEDBEE, WSBA #35977
     Attorney for Defendants                    JESSE WING, WSBA #27751
 7   800 Fifth Ave, Ste 2000                    Attorneys for Plaintiff
     Seattle, WA 98104                          705 Second Ave, Ste 1500
 8   Tel: 206-389-2033                          Seattle, WA 98104
     Email: scott.barbara@atg.wa.gov            Tel: 206-622-1604
 9                                              Email: tiffanyc@mhb.com
                                                Email: davidw@mhb.com
10                                              Email: jessew@mhb.com
11
                                                MAZZONE LAW FIRM
12

13
                                                 s/ Braden Pence
14                                              BRADEN PENCE, WSBA#43495
                                                Attorneys for Plaintiff
15                                              3002 Colby Ave, Ste 302
                                                Everett, WA 98201-4081
16                                              Tel: 425-259-4989
                                                Email: bradenp@mazzonelaw.com
17

18

19

20

21

22

23

24

25
26


      STIPULATED [PROPOSED] JUDGMENT            3            ATTORNEY GENERAL OF WASHINGTON
                                                                          Torts Division
      (C18-399 RSL)                                               800 Fifth Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
                                                                         (206) 464-7352
             Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 4 of 4




 1                                    DECLARATION OF SERVICE
 2
            I certify that I served a copy of this document on all parties or their counsel of record
 3
     on the date below as follows:
 4
                US Mail Postage Prepaid via Consolidated Mail Service
 5
                Electronic Mail Per Agreement
 6

 7                  tiffanyc@mhb.com
                    davidw@mhb.com
 8                  jessew@mhb.com
                    bradenp@mazzonelaw.com
 9
                Hand delivered by _________________________________________________
10
            I certify under penalty of perjury under the laws of the state of Washington that the
11
     foregoing is true and correct.
12

13          DATED this 12th day of July, 2019 in Seattle, Washington.

14

15                                                     s/Audrey Bell
                                                   AUDREY BELL, Legal Assistant
16

17

18

19

20

21

22

23

24

25
26


       STIPULATED [PROPOSED] JUDGMENT                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       (C18-399 RSL)                                                         800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
